NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 05a0125n.06
                           Filed: February 15, 2005

                                             No. 04-5099

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


CARLTON B. PARKS,                                  )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )    ON APPEAL FROM THE UNITED
                                                   )    STATES DISTRICT COURT FOR THE
CITY OF CHATTANOOGA; DETECTIVE                     )    EASTERN DISTRICT OF TENNESSEE
JAMES CARROLL, individually; CAPTAIN               )
STEVEN PARKS, individually;                        )
LIEUTENANT STEVEN ANGEL,                           )
individually,                                      )
                                                   )
       Defendants-Appellees.                       )




       Before: RYAN and COOK, Circuit Judges; BELL, District Judge.*


PER CURIAM. Carlton Parks appeals the district court’s order granting summary judgment to the

defendants. After reviewing the record, the parties’ briefs, and the applicable law, this court

determines that no jurisprudential purpose would be served by a panel opinion and affirms the

district court’s decision for the reasons stated in that court’s opinion.




       *
       The Honorable Robert Holmes Bell, United States District Judge for the Western District
of Michigan, sitting by designation.